Citation Nr: 0842940	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression fracture of the thoracic spine.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a compression fracture the 1st lumbar vertebra.


REPRESENTATION

Veteran represented by:  Daniel G. Krasegnor, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from April 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Waco, Texas and 
Houston, Texas.  

In February 2007, the Board denied the veteran's claims of 
entitlement to a rating in excess of 20 percent for residuals 
of a compression fracture of the thoracic spine and a rating 
in excess of 20 percent for a right knee disability.   

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  In 
April 2008, the Court issued an order vacating the Board's 
February 2007 decision and remanding the case to the Board 
for action in compliance with the instructions contained in 
an April 2008 joint motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded these claims in October 2003.  The Board 
directed that the veteran be afforded VA examinations of the 
right knee and the thoracic spine.  The veteran subsequently 
underwent VA examinations for those disabilities in January 
2006.    

In the April 2008 Joint Motion, the parties agreed that the 
Board did not provide adequate reasons or bases for its 
decision that the veteran was not entitled to an increased 
rating for his thoracic spine and right knee disabilities.  
The parties agreed that, for both the thoracic spine and 
right knee disabilities, the Board did not address whether 
the January 2006 VA examinations of the right knee and 
thoracic spine complied with the requirements outlined by the 
Court in Deluca v. Brown, 8 Vet. App. 202, 206 (1995).    

In DeLuca, the Court emphasized that evaluation of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  Id.

In the October 2003 remand, the Board requested that the 
examiner address the factors set forth in DeLuca.  The 
examiner was requested to: i) provide a full description of 
the effects of the service-connected residuals of the 
compression fracture at T11-T12 upon the veteran's ordinary 
activity, including employment;   ii) state whether the 
service-connected residuals of the compression fracture of 
the thoracic spine at T11-T12 significantly limited 
functional ability during flare-ups or when the thoracic 
spine was used repeatedly over time; iii) note loss of range 
of motion of the thoracic spine in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups; and iv) if present, note crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, and interference with sitting, standing and 
weight-bearing.  

With regard to the evaluation of the veteran's right knee 
disability, the Board's 2003 remand requested that the 
examiner: i) provide a full description of the effects of the 
service-connected right knee disability upon the veteran's 
ordinary activity, including employment ii) indicate whether 
the service-connected right knee disability could 
significantly limit functional ability during flare-ups or 
when the knee was used repeatedly over a period of time; iii) 
describe loss of range of motion of the right knee in terms 
of additional range of motion lost due to pain on use or 
during flare-ups; and iv) if present, note crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.

The January 2006 spine examination report noted range of 
motion of the thoracic spine was zero to 55 degrees with 
endpoint pain.  The examiner noted that extension was limited 
to fifteen degrees with stiffness.  The examiner did not 
state at what point the range of motion pain began and ended 
for all range of motion tests.  The examiner stated that 
additional limitation due to pain was present with repetition 
and forward flexion.  However, the examiner did not include 
specific findings in terms of degrees for range of motion 
lost due to pain on use, flare-ups or repetition.  Moreover, 
the examiner's report did not address the effects of the 
veteran's disability on his employment.  

The veteran underwent a VA examination of the right knee in 
January 2006.  The examiner noted that range of motion was 
normal, though the veteran experienced stiffness with 
repetitive use.  The examiner further noted that the veteran 
complained of knee pain of six on a scale of one to ten.  The 
examiner stated that the veteran had functional impairment of 
the knee when he walked more than 50 to 60 feet.  The 
examiner did not specifically indicate whether pain and 
stiffness of the knee caused additional loss of range of 
motion.   The examiner noted that the veteran was retired but 
did not otherwise provide an opinion regarding the effect 
that the veteran's right knee disability would have on 
employment.  

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The examinations provided to the veteran in 
2006 did not include the findings requested by the Board in 
the 2003 remand.  Accordingly, a remand is necessary to 
ensure compliance with the Board's 2003 remand order.

In the Joint Motion, the parties noted that a claim for an 
increased rating for residuals of compression fracture of L-1 
was referred to the RO in a February 2001 decision.  The 
parties noted that it was unclear whether any clarification 
or development had occurred with regard to the referred 
claim.  
The Board notes that the February 1998 rating decision 
pertained to increased evaluations for both the lumbar and 
thoracic spine.  In December 1998, the veteran indicated that 
he, "disagreed with a rating decision of February 1998."  
The veteran stated, "I disagree with the 20 percent rating 
assigned for my back."  The Board notes that the February 
1998 rating decision assigned separate 10 percent evaluations 
for the veteran's service-connected lumbar and thoracic spine 
disabilities.  Given the veteran's reference to a "20 
percent rating," it seems that the veteran was expressing 
disagreement with the evaluations assigned for both the 
lumbar and thoracic spine disabilities.  The Board construes 
the veteran's statement as a timely notice of disagreement 
regarding the evaluation assigned for his lumbar spine 
disability.  However, the veteran has not yet been provided 
with a Statement of the Case regarding the issue of an 
increased evaluation for his lumbar spine disability.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
thoracic spine disability.  Following a 
thorough examination, the examiner 
should:

a.	 provide a full description of the 
effects of the service-connected 
residuals of the compression 
fracture at T11-T12 upon the 
veteran's ordinary activity, 
including employment;

b.	 state whether the service-
connected residuals of the 
compression fracture of the 
thoracic spine at T11-T12 
significantly limit functional 
ability during flare-ups or when 
the thoracic spine is used 
repeatedly over time; 

c.	 note loss of range of motion of 
the thoracic spine in terms of the 
degrees of additional range of 
motion loss due to pain on use or 
during flare-ups; and 

d.	if present, note crepitation, less 
or more movement than normal, 
weakened movement, excess 
fatigability, incoordination and 
impaired ability to execute 
skilled movement smoothly, pain on 
movement, swelling, deformity, 
atrophy of disuse, instability of 
station, disturbance of 
locomotion, and interference with 
sitting, standing and weight-
bearing.  

2.  The veteran should additionally be 
afforded a VA examination to determine the 
current severity of his service-connected 
right knee disability.  Following a 
thorough examination, the examiner should:  

a. provide a full description of the 
effects of the service-connected 
right knee disability upon the 
veteran's ordinary activity, 
including employment 

b.  indicate whether the service-
connected right knee disability could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a period 
of time; 

c.  describe loss of range of motion 
of the right knee in terms of 
additional range of motion lost due 
to pain on use or during flare-ups; 

d.  if present, note crepitation, 
less or more movement than normal, 
weakened movement, excess 
fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of 
disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing 
and weight-bearing.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations. Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination reports.  

3.  Provide the veteran and his 
representative with a Statement of the 
Case addressing the issue of entitlement 
to a rating in excess of 10 percent for a 
compression fracture of L1.   

4.  The RO/AMC should then review the 
veteran's claims for increased evaluations 
for service-connected residuals of 
compression fracture of the thoracic spine 
and right knee disability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case. An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




